Case 5:20-cv-01688-FLA-MAR Document 25 Filed 07/27/21 Page 1 of 3 Page ID #:154
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        5:20-cv-1688-FLA (MAR)                                       Date: July 27, 2021
 Title      David Calderon v. San Bernardino County Sheriffs, et al.

 Present: The Honorable: MARGO A. ROCCONI, UNITED STATES MAGISTRATE JUDGE


                   ERICA BUSTOS                                              N/A
                    Deputy Clerk                                    Court Reporter / Recorder

         Attorneys Present for Plaintiffs:  Attorneys Present for Defendants:
                      N/A                                 N/A
 Proceedings: (In Chambers) ORDER TO SHOW CAUSE RE: DISMISSAL FOR LACK
               OF PROSECUTION

         On July 22, 2020, David Calderon (“Plaintiff”), proceeding a pro se and in forma pauperis
 (“IFP”), constructively filed 1 a Civil Rights Complaint (“Complaint”) pursuant to 42 U.S.C. § 1983
 (“section 1983”). ECF Docket No. (“Dkt.”) 1 at 31. 2 On August 31, 2020, the Court dismissed the
 Complaint with leave to amend, granting Plaintiff twenty-one (21) days to file a First Amended
 Complaint (“FAC”). Dkt. 6 at 16. On December 8, 2020, Plaintiff constructively filed a First
 Amended Complaint. Dkt. 15. On April 27, 2021, the Court dismissed the FAC with leave to
 amend, granting Plaintiff twenty-one (21) days to file a Second Amended Complaint (“SAC”). Dkt.
 19 at 14.

          On May 19, 2021, Plaintiff filed a Motion for Extension of Time to File Second Amended
 Complaint (“Motion”). Dkt. 20. On May 27, 2021, the Court granted Plaintiff’s Motion. 3 Dkt. 21.
 Plaintiff’s SAC was due on June 28, 2021. Id. On July 5, 2021, Plaintiff constructively filed a Status
 Request asking for “an updated [sic] on [Plaintiff’s] second amendment [sic] lawsuit.” Dkt. 24. To
 date, however, Plaintiff has not filed a Second Amended Complaint.

         Accordingly, Plaintiff is ordered to show cause in writing within twenty-one (21) days of
 this Order, by August 17, 2021, why this action should not be dismissed under Rule 41(b) for failure
 to prosecute. See Fed. R. Civ. P. 41(b).

 1
   Under the “mailbox rule”, when a pro se prisoner gives prison authorities a pleading to mail to the
 court, the court deems the pleading constructively “filed” on the date it is signed. Roberts v.
 Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010).
 2
   All citations to electronically filed documents refer to the CM/ECF pagination.
 3
   After Plaintiff filed his Motion, he was transferred to North Kern State Prison. See Dkt. 22.
 Plaintiff’s Notice of Change of Address (“Notice”) was constructively filed on May 22, 2021. Id.
 The Court received the Notice on May 26, 2021 and it was docketed on May 28, 2021. Id. The
 Court granted Plaintiff’s Motion on May 27, 2021. Dkt. 21. Accordingly, to ensure Plaintiff has
 received all relevant documents, the Clerk of Court is directed to send Plaintiff, at his current place
 of incarceration at North Kern State Prison, a copy of: this Order to Show Cause; the Court’s April
 27, 2021 ODLA, Dkt. 19; and the Court’s Minute Order granting Plaintiff’s Motion, Dkt. 21.


 CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
Case 5:20-cv-01688-FLA-MAR Document 25 Filed 07/27/21 Page 2 of 3 Page ID #:155
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

 Case No.        5:20-cv-1688-FLA (MAR)                                     Date: July 27, 2021
 Title      David Calderon v. San Bernardino County Sheriffs, et al.

         The Court will consider any of the following three (3) options to be an appropriate response
 to this OSC:

         (1) Plaintiff shall file a Second Amended Complaint that addresses the deficiencies identified
             in the Court’s April 27, 2021 ODLA;
         (2) Plaintiff shall provide the Court with an explanation as to why he has failed to file a
             Second Amended Complaint; or
         (3) Plaintiff may request a voluntarily dismissal of the action pursuant to Federal Rule of
             Civil Procedure 41(a). The Clerk is directed to attach a Notice of Dismissal form for
             Plaintiff’s convenience.

         Failure to respond to the Court’s Order may result in the dismissal of the action.

         IT IS SO ORDERED.


                                                                                                   :
                                                                    Initials of Preparer          eb




 CV-90 (03/15)                            Civil Minutes – General                            Page 2 of 2
      Case 5:20-cv-01688-FLA-MAR Document 25 Filed 07/27/21 Page 3 of 3 Page ID #:156




                                        UNITED STATES DISTRICT COURT
                                       CENTRAL DISTRICT OF CALIFORNIA
                                                                     CASE NUMBER


                                                     Plaintiff(s),
                               v.
                                                                           NOTICE OF DISMISSAL PURSUANT
                                                                            TO FEDERAL RULES OF CIVIL
                                                                                PROCEDURE 41(a) or (c)
                                                  Defendant(s).

PLEASE TAKE NOTICE: (Check one)

    G This action is dismissed by the Plaintiff(s) in its entirety.

    G The Counterclaim brought by Claimant(s)                                                                                is
      dismissed by Claimant(s) in its entirety.

    G The Cross-Claim brought by Claimants(s)                                                                                is
      dismissed by the Claimant(s) in its entirety.

    G The Third-party Claim brought by Claimant(s)                                                                           is
      dismissed by the Claimant(s) in its entirety.

    G ONLY Defendant(s)

         is/are dismissed from (check one) G Complaint, G Counterclaim, G Cross-claim, G Third-Party Claim
         brought by                                                                                                      .

    The dismissal is made pursuant to F.R.Civ.P. 41(a) or (c).




                 Date                                                 Signature of Attorney/Party




NOTE: F.R.Civ.P. 41(a): This notice may be filed at any time before service by the adverse party of an answer or of a motion for
      summary judgment, whichever first occurs.

         F.R.Civ.P. 41(c): Counterclaims, cross-claims & third-party claims may be dismissed before service of a responsive
         pleading or prior to the beginning of trial.



CV-09 (03/10)           NOTICE OF DISMISSAL PURSUANT TO FEDERAL RULES OF CIVIL PROCEDURE 41(a) or (c)
